DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“Thus, Mok does not teach when a voltage spike of an input voltage occurs, the power controller is capable of performing an overvoltage protection function to against [sic] the voltage spike. Besides, there is no written description/keyword regarding the overvoltage protection for the input voltage in Mok's disclosure. Thus, the rejection regarding claim 1 should be withdrawn.”
 “Transient recovery circuit” as used in Figures 3-4 is a well-known synonym for overvoltage protection in the art. Mok’s invention inherently performs an overvoltage protection function, as will be further described in the arguments below.
Applicant’s second argument is as follows:
“Secondly, based on the above FIG. 3, Abstract and [0041]-[0042] of Mok, the comparing unit (142, 152) is coupled to the output terminal/voltage Vout but not the input terminal/voltage VDD. One with ordinary skill in the art knows that the input voltage VDD is normally a constant value while the output voltage Vout varies ranging from 0 to VDD in Mok's invention. That is, the comparing unit is not coupled to the input terminal. Thus, the rejection regarding claim 1 should be withdrawn.”
Applicant’s argument appears to contradict their disclosure.  Figure 3 comprises an overvoltage protection circuit 20 and a peripheral circuit 21 ([0012]).  The power supply 230 supplies an input voltage Vps, the node IN is an output node and the overvoltage protection circuit 20 enables/disables a plurality of discharge paths used to lower the voltage at node IN ([0015]) based on a comparison between the output node and a reference value (V1, V2).  In other words, voltage spikes are removed from an output supply node (designated “IN” in Applicant’s Figure 3) by creating a pull-down path between the output supply node and ground when an overvoltage condition is detected (via 20).  In the same manner that Mok performs a feedback comparison of voltage thresholds to an output voltage (Vlow, Vhigh), the present invention also performs a feedback comparison between voltage thresholds and an output voltage (V1, V2).  
Applicant’s third argument is as follows:
“Thirdly, based on the above FIG. 3, Abstract and [0041]-[0042] of Mok, the comparing unit (142, 152) is configured to compare the output voltage Vout with a first voltage (Vhigh) and compare the output voltage Vout with a second voltage (Vlow). One with ordinary skill in the art knows that the input voltage VDD is normally a constant value while the output voltage Vout varies ranging from 0 to VDD in Mok's invention. That is, the comparing unit is not configured to compare the input voltage VDD with a first voltage (Vhigh) and compare the input voltage VDD with a second voltage (Vlow). Thus, the rejection regarding claim 1 should be withdrawn.”
As discussed above, the purpose of Mok’s invention is to remove transients (voltage spikes) from a power supply voltage VDD via a feedback process.  Therefore, if VDD were constant, Mok’s invention (and similarly, Applicant’s invention) would not be needed.  
Due to the discrepancy created as a result of Applicant’s admission in the present arguments, Examiner will add a rejection under §112(b) for indefiniteness.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As discussed in the Response to Arguments section above, Applicant’s invention as taught by the Specification and Drawings teaches a feedback process in which an output voltage is compared to a first (V1) and second (V2) threshold.  The claims require that the input voltage (output of 21 without the influence of 20, Figure 3) to an overvoltage protection circuit (20) be compared to a first (V1) and second (V2) threshold, which teaches away from the Specification and Drawings.  It is unclear how this can be accomplished by one having ordinary skill in the art.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that an overvoltage protection circuit receives an input voltage at an input terminal and that said input voltage is compared to a first and second voltage.
Applicant’s 10/11/2022 Remarks clearly exclude the interpretation that the voltage to which the first and second voltage is compared is an output voltage (derived from the input voltage) via a feedback process.
Since this interpretation of the claims teaches away from Applicant’s invention as defined by the Drawings and Specification, for the purposes of examination, Examiner will interpret the claimed comparison to be between an output voltage, a first voltage and a second voltage.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mok et al (US 2009/0237854).
For claim 1, Mok teaches an overvoltage protection circuit configured to suppress a voltage spike (as understood by Abstract and Figures 3-4), wherein the overvoltage protection circuit is coupled to an input terminal for receiving an input voltage (VDD), and the overvoltage protection circuit comprises: 
a switch circuit (144, 154), coupled to the input terminal (as understood by examination of Figure 3); 
a controller (146, 148, 156, 158), coupled to the switch circuit for controlling the switch circuit (as understood by examination of Figure 3); and 
a comparing unit (142, 152), coupled to the input terminal (via Vout), wherein the comparing unit receives a first signal (Vhigh) and a second signal (Vlow), and the comparing unit is configured to compare an output voltage (Vout) with a first voltage (Vhigh) and compare the output voltage with a second voltage (Vlow), so as to generate an enabling signal to the controller (Xp, Xn, [0033]-[0034], [0041]-[0042]); and
the first voltage is greater than the second voltage (as understood by examination of Figure 4).
For claim 2, Mok further teaches:
wherein the first signal has the first voltage and the second signal has the second voltage (as understood by the rejection of claim 1).
For claim 7, Mok further teaches:
the switch circuit comprises: 
a first transistor (144), coupled to the input terminal (as understood by examination of Figure 3); and 
a second transistor (154), coupled to the first transistor and a first terminal (ground, as understood by examination of Figure 3).
For claim 8, Mok further teaches:
the controller generates a first control signal (Yp) and a second control signal (Yn) to respectively control the first transistor and the second transistor (as understood by examination of Figure 3).
For claim 14, Mok further teaches that when the output voltage is greater than the first voltage, a discharging mechanism (154) is started to suppress the voltage spike (as understood by examination of Figure 3-4 and [0045]).
For claim 15, Mok further teaches:
when the output voltage is less than the second voltage, the discharging mechanism is closed to operate normally (as understood by examination of Figure 3-4 and [0045]).
For claim 16, Mok further teaches:
a waveform of the output voltage forms a sawtooth pattern (based on a plurality of transients, as understood by examination of Figures 3-4) and the output voltage oscillates between the first voltage and the second voltage (capable of, as understood by examination of Figure 4).
Furthermore, the signal input to an input terminal does not further define the structure of claim 1 over the prior art.  
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 18, Mok further teaches:
the overvoltage protection circuit can be applied to a hot-plug system for suppressing the voltage spike (Abstract).
It is noted that the recitation of an element which can or, i.e., being “capable of performing a function” is not a positive limitation but only requires the ability to so perform.  In re Hutchison, 69 USPQ 138.  
For claim 19, Mok further teaches:
the overvoltage protection circuit is configured to suppress the voltage spike which is generated when a motor brakes or changes a rotation direction (although not specified, Mok’s invention is capable of suppressing voltage spikes generated as claimed).
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 20, Mok further teaches that:
the overvoltage protection circuit can be applied to a single-phase or polyphase motor (as understood by the Abstract and Figure 6).
It is noted that the recitation of an element which can or, i.e., being “capable of performing a function” is not a positive limitation but only requires the ability to so perform.  In re Hutchison, 69 USPQ 138.  
Further, note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok.
For claim 9, Mok discloses another embodiment (Figure 5) which does not comprise the current sensing circuits (146, 156) or the gate control circuits (148, 158).
However, Mok teaches in [0041] that:
“…Control circuit 148 generates the Yp signal such that (i) MOSFET 144 is turned on when directed by the Xp signal and (ii) the amount of current provided by MOSFET 144 is limited to within a predetermined value. Limiting the amount of current via MOSFET 144 may avoid over-correction of low transients and may also improve the reliability of MOSFET 144. Control circuit 148 may also generate the Yp signal with a soft start so that MOSFET 144 is turned on gradually, instead of abruptly, when a low transient is detected.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement each 540 and 550 of Figure 5 using 141 and 151 of Figure 3 in order to improve the reliability of the corresponding MOSFETs 544 and 554.
The modified version of Mok as defined above teaches:
the switch circuit comprises: 
a first transistor (544a), coupled to the input terminal (as understood by examination of Figure 5); and 
a second transistor (554a), coupled to the first transistor and a first terminal (ground, as understood by examination of Figure 5);
the controller generates a first control signal (Yp corresponding to 544a) and a second control signal (Yn corresponding to 554a) to respectively control the first transistor and the second transistor (as understood by examination of Figure 5).
a third transistor (544b), coupled to the input terminal (as understood by examination of Figure 5); and 
a fourth transistor (554b), coupled to the third transistor and the first terminal (as understood by examination of Figure 5).
For claim 10, the modified version of Mok as defined above further teaches that the controller further generates a third control signal (Yp corresponding to 544b) and a fourth control signal (Yn corresponding to 554b) to respectively control the third transistor and the fourth transistor (as understood by the modification as defined above).
For claim 11, the modified version of Mok as defined above further teaches that the switch circuit further comprises: 
a fifth transistor (544c), coupled to the input terminal (as understood by examination of Figure 5); and 
a sixth transistor (554c), coupled to the fifth transistor and the first terminal (as understood by examination of Figure 5).
For claim 12, the modified version of Mok as defined above further teaches that the controller further generates a fifth control signal (Yp corresponding to 544c) and a sixth control signal (Yn corresponding to 554c) to respectively control the fifth transistor and the sixth transistor (as understood by the modification as defined above).
For claim 13, the modified version of Mok as defined above further teaches that:
each of the first transistor, the third transistor, and the fifth transistor is a p-type MOSFET, and each of the second transistor, the fourth transistor, and the sixth transistor is an n-type MOSFET (as understood by the modification as defined above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849